Title: To George Washington from James Clinton, 11 April 1782
From: Clinton, James
To: Washington, George


                        
                            Sir,
                            Little Britain Apl 11th 1782
                        
                        I am under the mortifying Necessity of informing your Excellency, that from certain late Resolves of Congress
                            I find myself a second time superceded by the Promotion of a junior officer; and I should be wanting in Candor if I omited
                            to mention that my Feelings on this Occasion are the more sensibly wounded by the reflection that the Basis on which this
                            promotion is founded, is declared in the Minits of Congress to be a Letter from Your Excellency mentioning the Merits of
                            the Gentleman promoted in his Services during the Seige of York Town, where I had flattered my self that my Conduct had
                            not deserved Censure.
                        In a former Instance of a similar nature I was silent; as the Service of my Country has ever been my primary
                            object, I submitted to it from a Presumption that it might possibly have been a Sacrifice due to political Interest, and
                            more especially as that Gentleman was about to retire from the Continent and consequently could not be in a Situation to
                            exercise Command over those who had formerly been his Superiors; and because I could not believe but that Congress upon
                            reconsideration would have repaired the Injury.
                        At an early Period of the War I entered into the Service of my Country, and I have continued in it during all
                            the Vicitudes of Fortune, and am conscious that I have exerted my best Endeavours to serve it with Fidelity. I never
                            sought Emolument or Promotion; and as the different Commands I have held were unsolicited, I might have reasonably
                            expected, if my Services were no longer wanted, to have been indulged at least with a decent Dismission.
                        But, Sir, however great my Inclinations, I cannot consistant with my Honor or Feelings continue any longer in
                            Service, under so partial & injurious a Degradation, in the Face of an established Rule. I have therefore, as the
                            only recourse left me, to request that Your Excellency will be pleased either to accept the Resignation of my Commission,
                            or if this should be improper, that I may be permited to retire from the Army untill I can have an oppertunity of making
                            a Tender of it to Congress. I have the honor to be with great respect Your Excelleny’s most obt & hule Sevt
                        
                            James Clinton
                        
                    